                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
GERALD CAMP,                         :
                                     :
                        Plaintiff,   :      CIVIL ACTION
                                     :
               v.                    :      No. 19-
                                     :
CITY OF PHILADELPHIA and PHILIP      :      JURY TRIAL DEMANDED
NORDO,                               :
                                     :
                        Defendants.  :
____________________________________ :


                                          COMPLAINT

                              I. PRELIMINARY STATEMENT

       1.      Defendant City of Philadelphia (“the City”) has an obligation to oversee the

manner in which Philadelphia Police Department (“PPD”) detectives recruit and use informants

in support of criminal investigations. Consistent with that responsibility, the City also has an

obligation to investigate complaints alleging that detectives have abused their power and

committed constitutional violations in the course of recruiting and using informants.

       2.      The PPD Internal Affairs Division (“IAD”) is an entity which is supposed to

ensure the credible investigation of such allegations and the imposition of appropriate discipline.

For years, however, the City has been aware that IAD has been ineffective in investigating and

curtailing abuses of powers and constitutional violation with respect to the recruitment and use of

informants.

       3.      As of 2005, the City was aware of credible complaints that defendant Philip

Nordo, a PPD detective, had engaged in stunning misconduct with informants: grooming

criminal suspects and potential informants for future sexual relationships. In his dealings with
these suspects and informants, Nordo promised leniency or reward money, used threats and

coercion, and engaged in sexual assault. Despite its awareness of facts demonstrating this

disturbing—and patently unlawful—pattern of behavior, the City failed to train, supervise, or

discipline defendant Nordo. Instead, the City allowed defendant Nordo’s conduct to continue

unabated and, shockingly, promoted him to serve as a detective in the PPD’s most prestigious

investigative unit, the Homicide Division.

          4.   In June 2015, Plaintiff Gerald Camp became collateral damage in defendant

Nordo’s attempts to groom yet another informant. As a result of defendant Nordo’s attempts to

curry favor with a new sexual conquest, homicide suspect and witness R.F., Mr. Camp was

charged and imprisoned on fabricated allegations. Nordo and R.F. conspired to jointly accuse

Mr. Camp of illegally possessing a firearm, which, in reality, belonged to R.F. Their actions

caused Mr. Camp’s prosecution and conviction.

          5.   After Mr. Camp’s conviction, his criminal defense counsel at the Defender

Association of Philadelphia conducted extensive investigation into the nature of Nordo’s

relationship with R.F. and reached the conclusion that Nordo and R.F. were engaged in a sexual

relationship. Mr. Camp’s counsel presented their findings to the District Attorney’s Office,

which immediately agreed to vacate Mr. Camp’s conviction and withdraw the charges. By that

time, Mr. Camp had been imprisoned for 22 months.

          6.   Mr. Camp brings this action against the City and Nordo under 42 U.S.C. § 1983

for violations of the Fourth and Fourteenth Amendments to the U.S. Constitution, as well as

supplemental claims under state law, seeking compensation for his extraordinary harms and

losses.




                                                2
                                 II. JURISDICTION AND VENUE

       7.         This Court has jurisdiction over the subject matter of this Complaint under 42

U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4), and 1367(a).

       8.         Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(a) in that the defendants are subject to personal jurisdiction within the Eastern District of

Pennsylvania and the events that gave rise to this action occurred within the Eastern District of

Pennsylvania.

                                            III. PARTIES

       9.         Plaintiff Gerald Camp, age 31, is and was at all times relevant to this Complaint a

resident of Philadelphia, Pennsylvania.

       10.        Defendant City of Philadelphia is a municipality in the Commonwealth of

Pennsylvania and owns, operates, manages, directs and controls the PPD, which, at all times

relevant to this complaint, employed defendant Philip Nordo.

       11.        Defendant Philip Nordo was at all relevant times employed as a detective with the

PPD. He is sued in his individual capacity.

       12.        At all times relevant to this Complaint, the defendants acted under color of state

law.

                                  IV. FACTUAL ALLEGATIONS

                A. The City’s Responsibility to Supervise, Train, and Discipline
                        its Officers Regarding the Use of Informants

       13.        The City has a responsibility to supervise PPD personnel and prevent the misuse

and abuse of criminal informants – suspects who themselves provide information to police in

criminal cases.




                                                   3
       14.       The City is aware that the use of informants implicates multiple risk factors:

informants may be looking for consideration in a pending criminal case, they may be seeking

financial rewards, they may be seeking to avoid arrest for their own future criminal conduct,

and/or they may be seeking revenge against persons they do not like. As the City knows, these

factors may result in false criminal accusations against innocent individuals.

       15.       The City is aware that training, supervision, and discipline regarding the use of

informants is necessary to guard against the risk of false prosecutions against innocent

individuals.

       16.       The City is also aware that personal relationships, including intimate

relationships, between officers and informants are inappropriate and are likely to result in false

information being provided in police reports and in courtroom testimony.

               B. The PPD’s Established History of Improper Informant Practices

       17.       From at least as early as the 1980s continuing through to late 2017, there has been

a custom and practice among PPD personnel of misusing informants – providing them with

undocumented or inappropriate incentives, including financial rewards; developing inappropriate

personal relationships with them; using threats or coercion to encourage informants to provide

information; and providing false information in police reports or testimony regarding

information allegedly gathered from informants.

       18.       In the 1990s, the public became aware of a custom and practice among PPD

officers in the 39th Police District of misusing informants. As part of the practice, which started

in the 1980s, Officer Thomas Ryan and a group of fellow officers paid Pamela Jenkins, an

informant, $500 to testify falsely as the sole prosecution witness in a homicide trial. As

investigations later revealed, Jenkins had an intimate, romantic relationship with Ryan.




                                                  4
       19.     These practices continued in other PPD units into the 2000s. From approximately

2005 to 2009, narcotics officer Jeffry Cujdik used Benny Martinez as an informant. Cujdik

made newspaper headlines for his personal relationship with Martinez and other informants,

including renting a house to one, providing cash to bail another out of jail, and providing them

with personal gifts. Cujdik also used his informants as a basis for false search warrant

applications and cited evidence allegedly supplied by informants in support of in-court

testimony. An FBI investigation of Cujdik and fellow narcotics squad members resulted in the

federal indictment of multiple PPD officers.

       20.     In approximately May 2010, PPD Officer Chris Hulmes used threats and violence

to pressure Joshua Torres, a suspected drug dealer, to become an informant and provide police

with information about other drug dealers. Hulmes failed to follow a newly written police

directive regarding the use and registration of informants. In late 2011 or early 2012, Hulmes

testified falsely in court regarding an arrest that he made using information provided by Torres.

       21.     In May 2017, Inspector Raymond Evers instructed officers working under his

supervision to turn narcotics suspects into off-the-book informants, not to register them in

accordance with police directives, and to falsify paperwork in order to protect their source of

information. Evers was a 25-year veteran of the PPD and, at the time, had supervisory authority

over the narcotics unit.

       22.     Each of these instances resulted in scandals widely reported in local media. Each

instance resulted in the withdrawal of charges in scores of criminal cases. Yet, following each

instance, the City failed to take appropriate remedial action to prevent the continuation of such

unlawful practices among PPD officers.




                                                 5
       23.      These instances demonstrate a policy, practice, and custom among PPD personnel

of misusing informants and falsifying paperwork and testimony in furtherance of the cultivation

and misuse of informants.

             C. The City’s Deliberate Indifference to the Need to Train, Supervise,
                and Discipline Police Personnel to Prevent Misuse of Informants

       24.      At all times relevant to this complaint, and for many years before and thereafter,

the City has been deliberately indifferent to the need to train, supervise, and discipline police

officers regarding the use and misuse of informants. The City, either through the PPD’s IAD or

through any other internal auditing process, has failed to provide an internal mechanism that

imposes meaningful supervision, monitoring, disciplinary and/or remedial actions regarding the

use, misuse, or abuse of informants.

       25.      For example, with regard to the actions of Officer Ryan and other 39th District

officers in the 1980s and 1990s, the City disregarded credible complaints to IAD and the District

Attorney, engaged in deliberately biased internal investigations, and engaged in a practice and

custom of exonerating police officers regardless of the evidence of misconduct. The systemic

and unconstitutional customs and practices of Ryan’s 39th District squad were ended only after

the FBI conducted a thorough investigation and federal officials prosecuted the involved officers.

As a result of these practices, a Judge sitting in this Court entered a Consent Decree requiring

wide ranging reforms in the PPD, and, in particular, providing for specific limitations on the

PPD’s investigative practices and policies. See NAACP v. City of Philadelphia, No. 96-cv-6045.

As part of the Consent Decree, the City agreed to ensure compliance with existing directives

related to the monitoring and oversight of informants.

       26.      In July 2002, a report from PPD’s Integrity and Accountability Office, then

headed by now-Judge Ellen Green-Ceisler, assessed the PPD’s monitoring of informants and



                                                  6
found that PPD engaged in only minimal supervision. According to the report, supervisors were

not properly conducting quarterly reviews of informant use as required under then-existing

police directives. Green-Ceisler wrote in the report, “In an important IAD investigation...nearly

every procedural safeguard required for using a [confidential informant] was intentionally

ignored and the circumstances surrounding the incident were falsified. The involved officers and

supervisors received minimal discipline and are still assigned to the Narcotics Bureau.”

       27.     In 2011, in litigation concerning the conduct of Officer Cujdik and his fellow

officers, City officials acknowledged that they could point to no audits, reviews, investigations,

or reports completed by supervising officers in the narcotics unit regarding the use of

confidential informants. The failure to conduct such reviews was in direct violation of the City’s

previous assurances that it would improve compliance with existing police directives related to

the monitoring and oversight of informants.

       28.     With regard to the actions of Officer Hulmes, an IAD complaint was filed

regarding his coercive behavior involving his informant, Joshua Torres, in a May 2010 narcotics

investigation. Yet, the IAD investigation resulted in only a written reprimand which allowed

Hulmes to continue working as an active officer in his same unit. In December 2011, Hulmes

admitted to lying about his use of an informant and in January 2012 a judge found that he had

consistently lied during his court testimony in a matter involving the use of an informant. Again,

Hulmes was permitted to remain working as an active officer and continued to testify in court.

Not until 2014, after local media publicized Hulmes’ acknowledged perjury, did the City remove

him from duty.

       29.     This history demonstrates that the PPD has been deliberately indifferent to the

need to supervise, train and discipline its officers, through IAD or otherwise, regarding the




                                                 7
misuse of informants and false reports and/or testimony resulting from the use or misuse of

informants.

              D. Defendant Nordo’s Shocking and Long History of Misconduct

       30.     At least as early as 2005, the City was aware of credible complaints that

defendant Nordo, in his role as a Philadelphia police detective, groomed suspects and potential

informants for future sexual relationships. In grooming these suspects and potential informants,

Nordo promised leniency or reward money, used threats and coercion, and engaged in sexual

assault. Nordo used his position to cause witnesses to sign false or inaccurate interview

statements. He also submitted to PPD documents containing fabricated and false information in

support of requests for crime reward money which he sought for distribution to informants.

Despite its awareness of these credible complaints, the City failed to supervise, discipline, or

train defendant Nordo.

       31.     In April 2005, IAD received a report that Nordo had sexually assaulted a robbery

suspect in an interview room in the PPD’s East Detective Division headquarters. According to

that report, in the course of interviewing the robbery suspect, Nordo forced the suspect to

masturbate in his presence, and Nordo kissed the suspect. The suspect ejaculated in front of

Nordo, the report alleged, and Nordo gave the suspect a cigarette. The suspect also alleged that

Nordo offered a way for both of them to make money. In its investigation, IAD collected

evidence, including ejaculate and a cigarette butt, confirming critical components of the sexual

assault complaint.

       32.     The 2005 complaint was referred to the District Attorney’s Office, but Nordo was

neither charged, nor disciplined.




                                                 8
        33.     Instead, in 2009, the City promoted Nordo to the Homicide Unit. In that

assignment, Nordo continued to engage in coercive grooming and assaultive behavior, including

depositing money into inmates’ commissary accounts, discussing sexual acts with informants in

person or over the phone, and encouraging imprisoned informants to introduce him to other

inmates whom he could sexually groom.

        34.     As a homicide detective, Nordo was given wide latitude to transport inmates and

witnesses in homicide investigations. These inmates and witnesses were Nordo’s pool of victims

whom he would attempt to groom for future sexual relations.

                       E. The Wrongful Arrest and Conviction of Gerald Camp

        35.     In June 2015, Plaintiff Gerald Camp became collateral damage in defendant

Nordo’s attempts to sexually groom yet another informant.

        36.     On June 11, 2015, defendant Nordo, while working as a Philadelphia homicide

detective, arrested R.F., who was a witness and a suspect in a homicide.

        37.     At the time of the arrest, Nordo learned that R.F. had potential evidence relevant

to the homicide in his computer tablet located at the house of his sister, S.S.

        38.     Consistent with his long pattern of behavior dating back at least 10 years, Nordo

saw an opportunity to cultivate R.F. as an informant and as a sexual conquest.

        39.     In the course of their conversations concerning evidence on the tablet in S.S.’s

home, R.F. informed Nordo that a firearm was present in a closet in the same room where R.F.

had left the tablet.

        40.     R.F. knew Mr. Camp, as Mr. Camp was involved in a relationship with S.S. R.F.

had a personal vendetta against Mr. Camp due to a previous domestic dispute between Mr. Camp

and S.S.




                                                  9
       41.     As part of his effort to cultivate R.F. as an informant and sexual conquest, Nordo

wanted to protect R.F. from prosecution for possession of the firearm which he knew would be

found in close proximity to the tablet.

       42.     Nordo decided to act, with R.F.’s assistance, to fabricate a story falsely alleging

that the firearm in S.S.’s home belonged to Mr. Camp.

       43.     This story would be of mutual benefit to Nordo and R.F. It would harm Mr.

Camp in support of R.F.’s personal vendetta against him. And it would protect R.F. so that

Nordo could continue to groom him as an informant in other cases and as a sexual conquest.

       44.     Nordo and R.F., acting in concert and conspiracy, developed a plan to have Mr.

Camp arrested and charged for unlawfully possessing the firearm.

       45.     Consistent with that plan, Nordo had R.F. call S.S. to verify that Mr. Camp was

present in the house. Nordo then brought R.F. to S.S.’s house.

       46.     Mr. Camp was present on the first floor of the house when Nordo arrived. Nordo

entered the house, searched it, and located the firearm in the closet of the second floor front

bedroom, exactly where R.F. told Nordo to look. Nordo also recovered R.F.’s tablet in close

proximity to the firearm.

       47.     S.S. told Nordo that the firearm did not belong to Mr. Camp; that Mr. Camp did

not live with her; and that Mr. Camp had not been in the second floor front bedroom that day.

S.S. also told Nordo that R.F. had been inside the front bedroom earlier that day and that the

firearm could belong to R.F. Nordo threatened to have the Department of Human Services take

S.S.’s children away because S.S. was not telling him that the gun belonged to Mr. Camp.




                                                 10
       48.     Even though the evidence indicated that the firearm belonged to R.F., Nordo, as

part of the plan he developed with R.F. and in support of his intent to groom R.F. as an informant

and sexual conquest, told other PPD officers at the scene that the firearm belonged to Mr. Camp.

       49.     Further, Nordo intentionally failed to tell other PPD officers about S.S.’s

statements suggesting that the firearm actually belonged to R.F.

       50.     Based on Nordo’s false statements, PPD officers prepared investigative reports

alleging that Mr. Camp unlawfully possessed the firearm.

       51.     As a direct and proximate result of Nordo’s actions, the reports prepared based on

Nordo’s false statements caused prosecutors to charge Mr. Camp with unlawful possession of the

firearm.

       52.     At a trial on the charges, Nordo falsely testified that S.S. had informed him Mr.

Camp lived in the front bedroom and the firearm belonged to Mr. Camp, despite her statements

to the contrary.

       53.     Mr. Camp was convicted of the firearm charges.

       54.     As a result of Nordo’s misconduct, Mr. Camp was held in prison for 22 months.

       55.     Over the course of those 22 months in prison, Mr. Camp’s mental and physical

health declined. He developed diabetes, Glaucoma, anxiety, and depression.

              F. Nordo’s Inappropriate Relationship With R.F. Comes to Light

       56.     Following Mr. Camp’s conviction, in early 2017, his criminal defense attorneys

with the Defender Association of Philadelphia investigated the circumstances of R.F.’s

relationship with Nordo.

       57.     They subpoenaed information from the Philadelphia Prison System, including

recordings of R.F.’s telephone conversations.




                                                11
       58.        Those recorded conversations provided significant evidence of an inappropriate

relationship between Nordo and R.F.

       59.        The recordings showed that Nordo and R.F. spoke frequently.

       60.        In the calls, Nordo promised to intervene with a prosecutor who had brought

charges against R.F. and with a Judge supervising R.F.’s probation.

       61.        Nordo promised to help R.F. get out of jail if R.F. cooperated with Nordo in his

investigations.

       62.        The calls were of a deeply personal nature, with both parties commenting on,

among other things, Nordo’s physical appearance.

       63.        In one of the recorded calls obtained by Mr. Camp’s counsel, R.F. expressly

admitted that he caused Mr. Camp to be charged for the firearm, stating that it was either “me

[R.F.] or him [Camp]” who would have to be held responsible.

       64.        In addition to the frequent and inappropriate conversations between Nordo and

R.F., Mr. Camp’s criminal defense counsel discovered other highly unusual and suspicious

conduct.

       65.        For example, counsel learned that Nordo deposited at least $400 into R.F.’s prison

commissary account.

       66.        Further, they learned that Nordo arranged for R.F. to be released from prison and

housed in a hotel.

       67.        Based on Nordo’s conduct over the previous ten years and in light of the

circumstances of his communications and conduct with R.F., it appeared that Nordo had been

engaging in a sexual relationship with R.F.




                                                  12
        68.     The time period of the phone calls, payments, and favors that Nordo provided to

R.F. coincided with time period of Mr. Camp’s prosecution ranging from the date of his arrest,

through Nordo’s testimony at Mr. Camp’s preliminary hearing, at his trial, and beyond.

                     G. Mr. Camp’s Conviction is Vacated and a Criminal
                        Investigation Leads to Charges Against Nordo

        69.     Mr. Camp’s criminal defense counsel at the Defender Association of Philadelphia

presented the results of their findings to the Philadelphia District Attorney’s Office.

        70.     The parties agreed that Mr. Camp had been wrongly convicted and, on April 11,

2017, jointly asked the trial court to vacate the conviction. The court granted that relief and, on

that same date, the charges were withdrawn.

        71.     During the next two years, the District Attorney’s Office conducted a

comprehensive investigation into Nordo’s history of misconduct.

        72.     On February 19, 2019, based on evidence presented by the District Attorney’s

Office, an investigating grand jury in Philadelphia recommended that criminal charges be

brought against Nordo for multiple counts of rape, involuntary deviate sexual intercourse, sexual

assault, indecent assault, stalking, official oppression, institutional sex assault, theft by

deception, and securing execution of documents by deception.

        73.     The grand jury’s presentment concluded that Nordo had repeatedly used his

power and authority as a police detective to engage in this criminal conduct.

        74.     News of the grand jury’s recommendation was widely reported in local media.

        75.     In one report, a February 22, 2019, Philadelphia Inquirer article, Philadelphia

Police Department Commissioner Richard Ross, the City’s policymaker for purposes of police

matters, admitted, “What may have happened in this case is a failure of oversight from a

supervisory standpoint, in what Nordo was doing and what type of latitude that he had.”



                                                  13
                         H. Violations of Mr. Camp’s Constitutional Rights

       76.     With respect to the firearm charges brought against him, Mr. Camp committed no

crime, nor was there any legal cause to believe he had violated any federal, state or local law.

       77.     Defendant Nordo had no legal cause to believe that Mr. Camp committed a

firearm offense.

       78.     By his actions in creating a false and fabricated account that Mr. Camp possessed

a firearm, defendant Nordo, with malice, caused the unlawful prosecution of Mr. Camp.

       79.     At no time did defendant Nordo disclose to prosecutors that he had fabricated

evidence to support the prosecution of Mr. Camp, nor did he disclose to prosecutors that he had

engaged in an inappropriate relationship with R.F.

       80.     Defendant City of Philadelphia, through its deliberate indifference to longstanding

practices of PPD officers’ inappropriate relationships with informants, the ineffective oversight

of IAD, and its failure to respond to years of credible reports of Nordo’s misconduct, was a

moving force in causing the violations of Mr. Camp’s constitutional rights.

       81.     At all relevant times, as exemplified by the facts outlined above, defendant

Nordo’s conduct was in willful, reckless, and callous disregard of Mr. Camp’s rights under

federal and state law.

                                    V. CAUSES OF ACTION

                                               Count 1
                                    Plaintiff v. Defendant Nordo
                              42 U.S.C. § 1983: Malicious Prosecution

       82.     Defendant Nordo violated Mr. Camp’s clearly established right to be free from

malicious prosecution under the Fourth and Fourteenth Amendments to the U.S. Constitution.




                                                14
         83.   Nordo’s knowing, intentional, and/or reckless false statements directly and

proximately caused the prosecution of Mr. Camp on illegal firearm possession charges. Nordo

caused the prosecution without probable cause and he acted with improper motive and purposes.

         84.   Mr. Camp suffered a deprivation of liberty as a result of the prosecution. Mr.

Camp’s conviction on the illegal firearm possession charges was vacated and the charges were

withdrawn. The prosecution therefore terminated in Mr. Camp’s favor.

                                            Count 2
                                 Plaintiff v. Defendant Nordo
                       42 U.S.C. § 1983: Deprivation of Liberty without
                        Due Process of Law and Denial of a Fair Trial

         85.   Defendant Nordo deprived Mr. Camp of his clearly established constitutional

right to due process of law and to a fair trial. Nordo fabricated evidence and engaged in

deliberate deception when he told other officers that R.F.’s sister stated that the firearm belonged

to Mr. Camp, that Mr. Camp lived in the room where the firearm was found, and that Mr. Camp

had been inside the room on the same day the firearm was found. Each of those allegations was

false.

         86.   Nordo’s statements caused the initiation of Mr. Camp’s prosecution and were

later used as evidence against him during his trial. As such, Nordo’s conduct denied Mr. Camp’s

right to a fair trial and caused his unlawful conviction in violation of the Fourteenth Amendment

to the U.S. Constitution.

                                            Count 3
                                 Plaintiff v. Defendant Nordo
                      42 U.S.C. § 1983: Failure to Disclose Exculpatory
                             Evidence and Denial of a Fair Trial

         87.   Defendant Nordo failed to disclose to prosecutors the nature of his relationship

with R.F. and failed to disclose to prosecutors that he fabricated information in support of a




                                                15
prosecution of Mr. Camp. This information was highly material and exculpatory evidence to

undermine the prosecution’s evidence against Mr. Camp.

       88.     Nordo’s conduct violated Mr. Camp’s clearly established rights under Brady v.

Maryland and its progeny and, as such, violated Mr. Camp’s right to a fair trial under the

Fourteenth Amendment to the U.S. Constitution.



                                            Count 4
                          Plaintiff v. Defendant City of Philadelphia
                         42 U.S.C. § 1983: Municipal Liability Claims

       89.     Defendant City of Philadelphia caused the violation of Mr. Camp’s constitutional

rights. As evidenced by the lengthy history of scandals involving officers’ use of informants in

general, and credible reports of Nordo’s conduct in particular, the City, with deliberate

indifference, employed a custom, pattern, practice, or policy of allowing officers to misuse

confidential informants and/or failed to train, supervise, and/or discipline officers who engaged

in such conduct. The misuse of confidential informants to which the City was deliberately

indifferent included officers:

               a. Making false statements or reports in order to help or protect informants;

               b. Making false statements or reports regarding the information provided by

                   informants;

               c. Developing inappropriate personal relationships with informants, including

                   sexual relationships;

               d. Coercing or threatening informants to provide information;

               e. Providing financial rewards to informants; and/or




                                                16
               f. Attempting to reduce the prison time or change the custody status of

                   informants.

                                           Count 5
                                Plaintiff v. Defendant Nordo
                    Pennsylvania State Law Claim: Malicious Prosecution

       90.     Defendant Nordo’s knowing, intentional, and/or reckless false statements were

the direct and proximate cause of the prosecution of Mr. Camp on illegal firearm possession

charges. Nordo caused the prosecution on the firearm charges without probable cause and he

acted with malice or specific intent to injure.

       91.     Mr. Camp suffered a deprivation of liberty as a result of the prosecution. Mr.

Camp’s conviction on the illegal firearm possession charges was vacated and the charges were

withdrawn. The prosecution therefore terminated in Mr. Camp’s favor.




                                                  17
